Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	This is in response to Applicant communication on 07/13/2022 with claims 1-29 are pending and claims 1-14,23-29 withdrawn from consideration as directed to non-elected inventions. 
	New Found reference necessitate new ground rejection of claims 15-22.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                           Claim Rejections - 35 USC § 103

3. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102 & 35 USC § 103

4. 	Claims 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowles et al. (US 2014/0278130 ) thereafter Bowles 130 or as an alternative rejected under 35 USC § 103 as being obvious over Bowles et al. (US 2014/0278130 ) thereafter Bowles 130.
         With regard to claim 15, Bowles 130 (the abstract , Fig 2 , Fig 4 through  Fig 12, the  whole specification ) discloses: 
A method for optimizing pharmacological compound development, comprising:
a. accessing, for each compound of a plurality of compounds, effect information describing an effect of the compound;
b. iteratively training a machine-learned compound experiment model until a threshold criterion is satisfied by:
i. generating, for each of a plurality of experiments, a corresponding set of compounds to combine together in the experiment using the effect information;
ii. performing, for each of the plurality of experiments, the experiment by applying the corresponding set of compounds in a subject;
iii. determining, for each of the plurality of experiments, a resulting set of effects of the applied set of compounds within the subject;
iv. determining, for each of the plurality of experiments, an association between each effect of the resulting set of effects and a compound of the applied set of compounds to which the effect is attributed; and
v. updating the effect information based on the determined associations between effects and compounds;
vi. wherein the total number of experiments performed while training the compound experiment model is less than a total number of possible combinations of the plurality of compounds. (Bowles 130, the title, the abstract, the specification para [0001] through [0176]) 
With regard to claim 16, Bowles 130 discloses a method for optimizing pharmacological compound development wherein the trained compound experiment model comprises a matrix.
(para [0089],{0103])
With regard to claim 17, 18, 19 , 20, 21. 22, Bowles 130 discloses a method for optimizing pharmacological compound development wherein the effect is selected from:
a. a biophysical effect selected from:
i. a biological effect,
ii. a chemical effect,
iii. a pharmacological effect,
iv. a pharmacological interaction between the compounds within the subset of compounds,
v. a toxicity to each individual compound or the subset of compounds,
vi. an immune response to each individual compound or the subset of compounds, and
Vii. a combination thereof;
b. a synergistic effect between two or more compounds
 c. an antagonistic effect between two or more compounds; and
 d. a combination thereof.
( Fig 2, Fig 4 through Fig 12, para [0025] through [0029],  para [0061]through [0064],[0075 through [0086], [0164])
	Or, wherein the corresponding set of compounds is selected from an oligonucleotide-based medicine (OBM), a small molecule, a polypeptide comprising an antibody or an antibody-binding fragment, and a combination thereof.(Shown in Fig 6) 
	Or, wherein the association comprises quantitative mapping between the effects is the interaction between each of the plurality of compounds that produce a positive or negative biophysical effect on the safety or efficacy of the combined compounds.(shown in Fig 4, Fig 5,Fig 6) 
Or, wherein the subject is a mammal or a rodent.(Fig 2, para [0042][0057][0058})
Or , wherein steps a)-b) are repeated until a threshold criteria is satisfied by the iteratively updated trained compound experiment model based on one or more desired effects (Fig 8, para [0085][0086][0091]
5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

6.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

7.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM to 6.30 PM US Eastern Time If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897